DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 21 are objected to because of the following informalities:  Claims 5 and 20 recite a limitation for “uni-directional predicted frames”. Claims 6 and 21 recite “bi-directional predictive (emphasis added)” frames which is inconsistent with claims 5 and 20. For clarity and consistency, the limitation should be “predicted frames”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7, 14-20, 22, 27-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg et al., (US 2015/0016505, hereinafter Sjober505) in view of Sjoberg et al., (US 2016/0088306, hereinafter Sjober306).

Regarding claim 1: Sjoberg505 teaches an apparatus for decoding video data, the apparatus comprising: 
a memory; and 
a processor implemented in circuitry [¶0023 teaches: a decoder comprising a device] and configured to: 
 	obtain at least a portion of a picture included in a bitstream [¶0023 teaches: input unit configured to receive an encoded representation of a picture of a video sequence]; 
[¶0233 teaches: decoder can thereby determine, based on the information, whether prediction weight construction can be performed]; 
However, it does not appear that Sjoberg505 explicitly teaches based on the determination that weighted prediction is enabled for at least the portion of the picture, identify a zero value picture order count offset indicating a reference picture from a reference picture list; and 
reconstruct at least the portion of the picture using at least a portion of the reference picture identified by the zero value picture order count offset.
In a related field of endeavor, Sjoberg306 teaches based on the determination that weighted prediction is enabled for at least the portion of the picture, identify a zero value picture order count offset indicating a reference picture from a reference picture list [¶0024 teaches: the POC of every picture in the same access unit must be identical (i.e. a zero value picture order count offset)... This rule is generally referred to as the POC alignment rule.]; and 
reconstruct at least the portion of the picture using at least a portion of the reference picture identified by the zero value picture order count offset [¶0284 teaches: The decoded picture buffer (DPB) in HEVC is a buffer holding decoded pictures for reference, output reordering, or output delay. The pictures can be identified by its POC value.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sjoberg306’s teaching of a zero value picture order count offset into Sjoberg505’s  apparatus for decoding video data [Sjoberg306, Summary ¶0060]

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sjoberg306 teaches wherein the processor is further configured to: 
obtain, from the bitstream, a plurality of portions of the picture, the plurality of portions including at least the portion of the picture reconstructed using the reference picture identified by the zero value picture order count offset; 
identify a plurality of corresponding picture order count offsets for the plurality of portions of the picture, wherein the zero value picture order count offset is a corresponding picture order count offset of the plurality of corresponding picture order count offsets associated with the reference picture [¶0149 teaches: POCi=POCi-1 +n, wherein POCi represents the POC value to be decided for the current access unit, POCi-1 represents the POC value assigned to the previous access unit and n is a predefined increment value that is an integer equal to or larger than one, such as one or preferably two.]; and 
reconstruct the picture using a plurality of reference pictures identified by the plurality of corresponding picture order count offsets [¶0284 teaches: The decoded picture buffer (DPB) in HEVC is a buffer holding decoded pictures for reference, output reordering, or output delay. The pictures can be identified by its POC value.].
The motivation to combine is the same as for claim 1. [See teaching above.]

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
[¶0013 teaches: checking the values of list modification flags that are present in the bitstream].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 3.
In addition, Sjoberg505 teaches wherein the one or more weighted prediction flags for the portion of the picture comprises a sequence parameter set weighted prediction flag and a picture parameter set weighted prediction flag [¶0054 teaches: an SPS is identified by an SPS identifier present in a PPS identified by a PPS identifier present in the slice header].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
In addition, Sjoberg505 teaches wherein the sequence parameter set weighted prediction flag and the picture parameter set weighted prediction flag are flags for uni-directional predicted frames [¶0171 teaches:  The optional ref_pic_list_combination_flag equal to 1 indicates that the reference picture list 0 and the reference picture list 1 are combined to be an additional reference picture lists combination used for the prediction units being uni-directional predicted.].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 4.
In addition, Sjoberg505 teaches wherein the picture parameter set weighted prediction flag is constrained by the sequence parameter set weighted prediction flag [¶0180 teaches: For HEVC, this can be constrained by a syntax element that indicates whether the value of the syntax element num_ref idx_l0_active_minus1 is the same for all slices in a picture. b) The number of reference pictures in L1 is the same for all slices in a picture. For HEVC, this can be constrained by a syntax element that indicates whether the value of the syntax element num_ref idx_l1_active_minus1 is the same for all slices in a picture. c) The initial quantization parameter is the same for all slices in the picture. For HEVC, this can be constrained by a syntax element that indicates whether the value of the syntax element slice_qp_delta is the same for all slices in a picture.].

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sjoberg306 teaches wherein the picture is a non-instantaneous decoding refresh (non-IDR) picture [¶0027 teaches: all other pictures 14, 16, 22, 24, 26 are non-IRAP pictures (i.e. non-IDR).].
The motivation to combine is the same as for claim 1. [See teaching above.]

Regarding claim 14: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sjober505 teaches wherein the apparatus comprises a mobile device with a camera coupled to the processor and the memory for capturing and storing the picture [¶0217 teaches: implemented in a device, such as a mobile device, exemplified as mobile phones, tablets, video camera, etc. FIG. 1 illustrates such a device].

Regarding claim 15: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sjober505 teaches a display [¶0205 teaches: The receiver 1 also comprises an output or output unit 12 configured to output the decoded pictures 6, for instance, to be displayed on a screen or display of or connected, including wirelessly connected, to the receiver 1. Output of decoded pictures 6 could also be for alternative purposes, such as saved on file, fed to a transcoding process, etc.].

Regarding claim 16: the claim is merely a method using the apparatus for decoding video data of claim 1. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 17: the claim is merely a method using the apparatus for decoding video data of claim 2. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 18: the claim is merely a method using the apparatus for decoding video data of claim 3. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 19: the claim is merely a method using the apparatus for decoding video data of claim 4. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 20: the claim is merely a method using the apparatus for decoding video data of claim 5. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 22: the claim is merely a method using the apparatus for decoding video data of claim 7. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 27: the claim is merely a method using the apparatus for decoding video data of claim 12. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 12 applies equally as well to this claim.

Regarding claim 28: the essence of the claim is taught above in the rejection of claim 16.
In addition, Sjoberg505 teaches wherein at least the portion of the picture is a slice [¶0021 teaches: An aspect of the embodiments relates to a method of reference picture list handling in connection with decoding an encoded representation of a picture in a video sequence. The picture comprises multiple slices.].

Regarding claim 30: the claim is merely an apparatus for encoding video data, the inverse of claim 1. Sjoberg505 teaches encoding [objective to provide an efficient encoding and decoding of pictures in a video sequence, ¶0018]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 31: the claim is merely a method using the apparatus for encoding video data of claim 30. Sjoberg505 teaches encoding [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 30 applies equally as well to this claim.


Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg505 modified Sjober306 and in view of Wang et al., (US 2013/0142257).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 4.
However, it does not appear that Sjoberg505 explicitly teaches wherein the sequence parameter set weighted prediction flag and the picture parameter set weighted prediction flag are flags for bi-directional predictive frames.
In a related field of endeavor, Wang teaches wherein the sequence parameter set weighted prediction flag and the picture parameter set weighted prediction flag are flags for bi-directional predictive frames [¶0114 teaches: When motion estimation module 122 performs bi-directional prediction for a PU, motion estimation module 122 may search the reference pictures in list 0 for a reference sample for the PU and may also search the reference pictures in list 1 for another reference sample for the PU. Motion estimation module 122 may then generate reference indexes that indicate the reference samples and motion vectors that indicate spatial displacements between the reference samples and the PU.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching of a flags for bi-directional predictive frames into Sjoberg505 modified by Sjoberg306’s apparatus for decoding video data for the benefit, as taught by Wang, of efficiency or error resiliency. [Wang, ¶0066]

Regarding claim 21: the claim is merely a method using the apparatus for decoding video data of claim 6. Sjoberg505 teaches a method [a method of reference picture list handling in connection with decoding an encoded representation ¶0021; and configured to decode, ¶0229]. Therefore, the rejection of claim 6 applies equally as well to this claim.


Allowable Subject Matter
Claims 8-11, 13, 23-26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Jeon et al., (US 2010/0091884) teaches a method and apparatus for decoding and encoding a video signal;
Strom et al., (US 2014/0079115) teaches encoding and decoding video sequences comprising reference picture sets; and 
Choi et al., (US 2015/0358629) teaches a method and apparatus for decoding and encoding multilayer video.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485